NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3783-17T2

L.P.,

          Plaintiff-Appellant,

v.

M.P.,

     Defendant-Respondent.
_____________________________

                    Argued February 28, 2019 – Decided April 3, 2019

                    Before Judges Simonelli and Firko.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Family Part, Gloucester County,
                    Docket No. FM-08-0445-07.

                    Christine C. Cockerill argued the cause for appellant
                    (Puff & Cockerill, LLC, attorneys; Christine C.
                    Cockerill, of counsel and on the brief; Paul R. Melletz,
                    on the brief).

                    David R. Nussey argued the cause for respondent
                    (Klineburger & Nussey, attorneys; David R. Nussey, of
                    counsel; M.P., on the pro se brief).

PER CURIAM
      Plaintiff L.P.,1 mother, appeals from Family Part orders sanctioning her

for not complying with an order compelling her to have the parties' son,

Matthew, meet his father, M.P., for weekly lunches, and for not having the child

treated by an approved provider. L.P. also challenges the trial court's award of

child support which the court entered without considering financial information

or the child support guidelines and without conducting a hearing. Because the

orders do not sufficiently detail the Family Part's findings and legal support

thereof, we reverse and remand for further proceedings.

                                       I.

      We set forth the procedural history and facts relevant to this appeal. The

parties were divorced and entered into a Marital Settlement Agreement (MSA)

on May 5, 2008, which was incorporated into their final judgment of divorce.2

Two children were born of the marriage, Grace, now emancipated, and Matthew,

born in December 1997. Matthew is the subject of this appeal. The MSA

provided for a "true shared physical custody agreement on behalf of both

children."   A custody and parenting time order entered in October 2007


1
  We use initials or pseudonyms to protect the privacy of the parties. R. 1:38-
3(d)(3) and (13).
2
   Neither party provided the MSA nor the judgment of divorce in their
appendices.
                                                                        A-3783-17T2
                                       2
provided: "Neither party shall be deemed to have any superior right on any issue

over the other, and each shall stand completely equal as to the children."

       Matthew is a special needs child diagnosed with autism, bipolar disorder,

Oppositional Defiant Disorder (ODD), 3 conduct disorder, and depression.

Twenty-two orders have been filed relative to Matthew's custody, parenting time

and needs since the divorce. 4 Between February 2013 and sometime in 2015,

Matthew chose to live with his father following a violent confrontation with his

mother. Matthew refused to visit his mother in 2014 after an incident where she

handcuffed him and had him removed from her home by the police.

       In response to that incident, L.P. retained Dr. Annie Steinberg, a pediatric

developmental expert at Children's Hospital of Philadelphia (CHOP).            The

expert issued a report on December 18, 2014, recommending that M.P. continue



3
    Symptoms of ODD can seriously interfere with a person's day-to-day
functioning. Symptoms may include: frequent temper tantrums; excessive
arguing with adults; often questioning rules; active defiance and refusal to
comply with adult requests and rules; deliberate attempts to annoy or upset
people; blaming others for his or her mistakes or behavior; often being touchy
or easily annoyed by others; frequent anger and resentment; mean and hateful
talking when upset; spiteful attitude and revenge seeking. Oppositional Defiant
Disorder, Am. Acad. of Child & Adolescent Psychiatry, (last visited Mar. 12,
2019), https://www.aacap.org/aacap/families_and_youth/facts_for_families/fff-
guide/Children-With-Oppositional-Defiant-Disorder-072.aspx.
4
    Our record only includes orders from September 24, 2015 to the present.
                                                                           A-3783-17T2
                                         3
primary care of Matthew; continue educational and treatment plans for Matthew;

and "cautiously and gradually reintroduce the child to his mother so as to restore

a parent-child relationship."    Matthew was undergoing weekly family and

individual counseling with a behavioral therapist through Perform Care. Dr.

Steinberg opined in her fifty-seven page report that "Matthew achieved all of

the objectives that were established with no recurrence of physical aggression

and essentially compliant behavior with all the rules of the house."            An

Individualized Education Plan (IEP) was implemented at Bankbridge School for

Matthew.

      Dr. Steinberg confirmed Matthew's diagnoses, adding complex partial

epilepsy and a developmental disability with an IQ of 52. After conducting

clinical interviews, the expert concluded that Matthew wanted to "stay with

someone that . . . [he] feels comfortable with. And that person is [his] dad."

Concern was expressed by Dr. Steinberg about L.P.'s "negativity towards

Matthew's then current treatment providers, her lack of understanding of

Matthew's anxieties and fears and her lack of ability to de-escalate Matthew

when he is agitated." L.P. would "likely . . . attempt to alienate her son from his

father[,]" according to Dr. Steinberg. Dr. Steinberg recommended continuing

Matthew in the primary care of his father, who she felt should be responsible for


                                                                           A-3783-17T2
                                        4
Matthew's educational and treatment plans. Since Matthew had been in his

father's sole custody since 2013, Dr. Steinberg recommended a gradual

reintroduction to his mother to "restore a parent-child relationship." Her report

and recommendations were adopted by the court.

      For a period of time, Matthew refused to visit with his mother, but

following reunification therapy initiated by M.P., Matthew returned to live at

her home in July 2015 because his father was an alcoholic and verbally abused

him. Matthew refused to visit his father, ceased treatment, and declined to enroll

in any post-high school educational programs. Matthew's therapy records state

he told his father that L.P. claimed she was raped by him.

      Dr. Prabhaker S. Patel, who was retained by L.P., conducted a psychiatric

evaluation of Matthew on August 24, 2015, and reported that Matthew claimed

his father attempted to strangle him more than once, and he felt "calm" at his

mother's house.

      In her September 24, 2015 order, the prior family judge recounted:

            The [c]ourt took brief testimony on Thursday, August
            27, 2015, regarding the issues outlined above related to
            [the] occurrence between August 7 and the hearing
            date.

            A brief summary of the court's findings follows: The
            [c]ourt heard [M.P.'s] update as to the events of [a]
            previously planned Wildwood family vacation for

                                                                          A-3783-17T2
                                        5
            himself with the parties' two children. During the first
            day of that holiday, after an uneventful but happy day
            on the beach, Matthew became increasingly agitated
            with his father, accused him of being a bad person, and
            repeatedly indicated he hated him and that he wanted to
            return to his mother. His father returned him to his
            mother's home the first evening of the trip. The court
            makes a preliminary finding, based on [M.P.'s]
            testimony that the child's agitation and accusations
            were caused by persistent negative communication
            initiated by [L.P.] with Matthew, regarding [father].
            These communications most likely continue, are
            frequent and did and are causing emotional harm to the
            minor child. Nevertheless, the clinical risk to the child,
            should the court now order that the child be forcibly
            removed from [L.P.'s] custody without proper
            therapeutic support for the child and [M.P.], is both
            great and unpredictable.

            The court further found and placed on the record on
            August 27, 2015, that the developments regarding
            [L.P.'s] visits beginning in early July were contrary to
            the comprehensive, interrelated and well considered
            and evidentially supported recommendations of Dr.
            Annie Steinberg's evaluation of December [18], 2014.
            Dr. Steinberg was [L.P.'s] retained expert.          Dr.
            Steinberg's plan was adopted in full by the [c]ourt's
            [order] of [January 15, 2015] [and] [March 16, 2015].
            The March [o]rder also vacated the prior order
            ([December 13, 2013]) scheduling plenary hearing of
            [L.P.'s] cross-motion to restore her parenting time,
            originally filed by her on September 17, 2013.

      Without considering L.P.'s testimony or any other proofs, the prior judge

also ordered as follows:



                                                                         A-3783-17T2
                                        6
[L.P.] is authorized, pending further court order to
temporarily provide day-to[-]day care for Matthew and
to act as his legal custodial parent.

[L.P.] is also authorized to change Matthew's
designated school district for the purpose of ensuring
the child is eligible for bus transportation to Bankbridge
School from her home.

[L.P.] is not authorized to replace any of the authorized
members of Matthew's current health care treatment
plan, to include Dr. Borgmann-Winter and counselor
Charles Marder, absent written agreement of the parties
or court order.

[L.P.] will continue to schedule Matthew for and bring
him to all scheduled appointments with the
professionals who constitute the child's health care
team as listed above. It is the court's intention that
[M.P.] will participate in sessions and consultations
with Matthew, so as to continue to work on restoration
of his relationship with Matthew. [L.P.] may also
participate in sessions with the minor child at the
therapist or psychologist's recommendation. Should
additional counseling sessions be needed in order to
impl[e]ment these provisions, both parties will
cooperate to ensure that the child is present for all
necessary sessions.

Mr. Marder, Dr. Steinberg and Dr. Borgman[n]-Winter
are to be provided with a copy of Dr. Patel's report
(date[d] [August 24, 2015]) as well as this and [the]
[August 7, 2015] court order. Dr. Patel's evaluation
was obtained by [L.P.], after she failed to return
Matthew to his father's home, in violation of the prior
court [o]rders and Dr. Steinberg's plan. She did not
provide [Dr. Patel] with any of the prior evaluations or


                                                             A-3783-17T2
                            7
              this [c]ourt's [o]rders. Other than Matthew, she was the
              sole reporter.

              Under no circumstances is either party to show any of
              the court orders to the child Matthew.

              Matthew's legal and physical custody otherwise
              remains with [M.P.]. [L.P.] must contact [M.P.]
              immediately should Matthew require any medical
              appointment or emergency treatment to include
              psychiatric or crisis care.

        Jaclyn E. Kusmaul, Esq. was appointed as guardian ad litem (GAL)

pursuant to Rule 5:8B(a)5 and charged with conducting a best interests report,

including implementation of Dr. Steinberg's recommendations and to otherwise

"restore the relationship between Matthew and his father."



5
    In pertinent part, Rule 5:8B(a) provides:

              In all cases in which custody or parenting
              time/visitation is an issue, a guardian ad litem may be
              appointed by court order to represent the best interests
              of the child or children if the circumstances warrant
              such an appointment. The services rendered by a
              guardian ad litem shall be to the court on behalf of the
              child. A guardian ad litem may be appointed by the
              court on its own motion or on application of either or
              both of the parents. The guardian ad litem shall file a
              written report with the court setting forth findings and
              recommendations and the basis thereof, and shall be
              available to testify and shall be subject to cross-
              examination thereon.


                                                                         A-3783-17T2
                                         8
       Because M.P. was no longer the parent of primary residence, the prior

judge adjusted the $400 weekly child support obligation L.P. was paying to him

to $200 per week, payable through probation, and the other $200 was applied

towards GAL fees. This modification was made without the benefit of case

information statements, a hearing, or any explanation as to why the judge did

not apply the Child Support Guidelines as set forth in Appendix IX-A to Rule

5:6A, which was warranted on the basis that L.P.'s income exceeded $300,000

at that time.6 The order also directed M.P.

              to maintain a real-time accounting of how he is utilizing
              the support he receives on Matthew's behalf through
              probation (i.e. $200 per week) as he is no longer caring
              for the child directly in his home. It is the [c]ourt's
              intent that he steward support payments so as to have
              adequate resources to address Matthew's needs once the
              child resumes parenting time with him, towards future
              individual and family counseling and similar expenses.

       A month before Matthew's eighteenth birthday, the prior judge adopted

the GAL's recommendation 7 that Matthew have weekly, two-hour lunches with

his father with the goal to "increase, in frequency and length, as quickly as

possible . . . ." L.P. was warned that she was "on notice that her good faith


6
    All of this information was confirmed by counsel at oral argument.
7
  The GAL's report is not part of our record and the recommendations were not
included in any order.
                                                                          A-3783-17T2
                                         9
compliance with the [c]ourt's directives regarding the child's relationship with

his father is fundamental to the child's best interest." L.P. improperly provided

Matthew "unmonitored access to her email and text communications in which

she negatively described the court's orders" in respect of the revised child

support obligation. The judge held:

            This communication was in violation of the Children's
            Bill of Rights. It was also fundamentally misleading to
            the then minor child as the evidence makes clear that
            Matthew believes that his father is illicitly taking $400
            each week as child support and tells professionals that
            his father is stealing this money, only cares about the
            child's custody issues because of this money.
            Matthew's belief about child support ha[s] caused grave
            harm to the father[-]child relationship.             That
            relationship had, until recent events, been a good one;
            which helped Matthew to thrive at home and in school
            . . . . [L.P.] made no effort to password protect or
            otherwise limit Matthew's use of the phone and access
            to this highly sensitive and damaging information. The
            court found her actions at best, reckless and at worse,
            intentional.

      M.P. was directed to provide the names of three psychiatrists and

therapists who specialized in Matthew's form of autism and who were in-

network to L.P. In December 2015, Matthew turned eighteen. A debate ensued

when the parties could not agree on healthcare providers for Matthew, and L.P.

selected Dr. Perry Zand, a psychiatrist, ostensibly without confirming same with

M.P. Dr. Zand submitted two letters to the prior judge, the first dated June 20,

                                                                         A-3783-17T2
                                      10
2016, opining that Matthew should have a voice in his education, and the second

dated November 6, 2016, stating that it would be "harmful" to Matthew's health

to compel him to visit his father.

      Two in camera interviews of Matthew were conducted by the prior judge,

one while he was residing with his father, and the other in March 2016 when he

was residing with his mother. During the second interview, Matthew stated,

"I'm addicted now to being with my mother." He refused to believe that his

mother wanted him to regain a relationship with his father even though the judge

"show[ed] him" instances confirming this. This led the prior judge "to question,

despite what [the] mother is saying in various documents . . . whether she [was]

doing anything truly to urge this child to see his father or go to the doctors who

specialize in his type of care." A plenary hearing was deemed unwarranted

because the prior judge did "not believe that this child is being encouraged by

his mother to see his father or to go to the team of doctors . . . that specialize in

his care because his mother [did not] want those things to happen." 8

      In an order dated March 18, 2016, the prior judge determined that

sanctions would be imposed against L.P. at a rate of $50 per violation if Matthew


8
  L.P. filed a motion for leave to appeal, for stay pending appeal, and for
expedited relief that we denied on May 31, 2016. Her motion for leave to appeal
and for a stay filed with our Supreme Court was denied on September 12, 2016.
                                                                             A-3783-17T2
                                        11
did not attend future weekly lunches with his father. The order also terminated

L.P.'s child support obligation because she became the parent of primary

residence, and M.P. was directed to deposit any overpaid child support he

received in a trust for Matthew's benefit.

      Dr. Lawrence P. Clinton, a psychiatrist, was contacted by L.P.'s attorney

in April 2016, to conduct a psychiatric evaluation of Matthew. Dr. Clinton

reported that Matthew is "handicapped due to [a] brain injury that he sustained

as an infant . . . ." Matthew told Dr. Clinton that he fought with his father during

a 2015 summer vacation in Wildwood because Matthew refused to eat and do

the dishes. An altercation ensued, and Matthew claimed "his father took a knife

and his fist and threatened him . . . ." Matthew also reported that while he was

singing in the bathtub, his father told him to "shut the hell up." Dr. Clinton

concluded that Matthew "has sufficient anxiety concerning his father" and his

"father's drinking[,]" and Matthew cannot "manage his own funds at this time."

L.P. certified that M.P. was abusive towards her during the marriage, resulting

in the issuance of temporary restraining orders, and that M.P. suffers from

bipolar disorder, depression, and extreme anxiety.

      A limited guardianship petition was filed and on June 29, 2016, a probate

judge declared Matthew incapacitated and unable to manage his financial


                                                                            A-3783-17T2
                                        12
affairs. The probate judge's order provided that Matthew had the following

rights:

            a. He shall retain the right to establish friendships and
            have visitation with his friends;

            b. He shall retain the right to determine his level of
            participation in religious activities;

            c. He shall retain the right to correspond with others and
            to use mail or e-mail;

            d. He shall retain the right to plan/select a schedule of
            leisure activities;

            e. He shall retain the right to pursue "YouTube"
            activities and goals;

            f. He shall retain the right to legal counsel; and

            g. Provided he is otherwise legally qualified, he shall
            retain the right to vote.

      L.P. was appointed as limited guardian of the person of Matthew,

providing her, by consent of M.P., with decision-making authority for the

following matters:

            a. The authority to make medical decisions, including
            decisions regarding his care and treatment;

            b. The authority to make decisions regarding his
            healthcare including the need for medical/surgical
            procedures and diagnostic testing;



                                                                         A-3783-17T2
                                       13
            c. The authority to select his healthcare providers and
            dental providers;

            d. The authority to oversee and manage his use of
            medication, including prescription medication;

            e. The authority to schedule appointments with
            healthcare providers and dental providers . . . ;

            f. The authority to sign/execute any forms necessary to
            provide informed consent for his medical care and
            treatment; and

            g. Should the circumstances arise, authority to continue
            to withdraw life-sustaining medical care for him.

            [(Emphasis added).]

This authority was to be exercised in consultation with Matthew. M.P. was

appointed, by consent of L.P., as limited guardian of Matthew's property and

estate, thereby providing M.P. with the authority to manage Matthew's financial

affairs and to expend his assets for Matthew's support, maintenance, education,

and benefit, within reasonable discretion. The parties were jointly named Health

Insurance Portability and Accountability Act (HIPAA) representatives for

Matthew.

      The probate judge ordered L.P. to "file with the [s]urrogate a report of the

well-being of Matthew . . . within thirty days of the date of this [j]udgment and

then at intervals of ninety days thereafter." As to M.P., the probate judge


                                                                          A-3783-17T2
                                      14
ordered him to provide Matthew $50 weekly for his discretionary spending, to

be withdrawn from the Eleanor Murphy Trust, which was created by Matthew's

deceased maternal grandmother as a "special needs" trust and not for his "basic

support." The probate order required the parties to work together with the

Kingsway Child Study Team in order to formulate a suitable post-high school

educational plan for Matthew. Any dispute relative to Matthew had to be

submitted to Colleen T. Collins, Esq. for mediation prior to any applications

being filed with the probate court. A November 16, 2016 probate order clarified

that M.P. retained the right to, "investigate, advocate, [and] implement an

education program for Matthew." Notably, the June 29 and November 16

probate orders were never appealed from and therefore, are final orders.

      The matter was heard again in the Family Part 9 and on December 20, 2016,

the prior judge noted "extreme concern for Matthew, including his well-being

and mental health."    M.P. certified that L.P. was not taking Matthew to

counseling or therapy, other than a monthly visit to Dr. Zand for medication

monitoring, and that Matthew was home all day, unemployed, and making

YouTube videos. L.P. asserted that she overpaid $2,554.19 in child support to


9
  The record is devoid of any explanation by the Family Part judge or counsel
as to why the parties' disputes regarding Matthew were not mediated first with
Collins, as ordered by the probate judge.
                                                                           A-3783-17T2
                                     15
M.P., and the prior family judge ordered this sum to be withdrawn from

Matthew's trust fund and refunded to L.P., pending a review of child support

payment records. M.P. certified that Matthew's trust fund had a balance of

$4,864.96, inclusive of the alleged overpayments. In denying L.P.'s request to

transfer the $4,864.96 to her, the prior family judge stated that L.P. was "more

than capable of meeting her monthly budget, and [did] not need this money for

Matthew's care each month[,]" noting that the money should be saved for future

use. Again, no hearing was conducted, notwithstanding Matthew reaching the

age of majority and insufficient financial information being provided to the

court.

         Saliently, the prior family judge enforced the weekly $50 sanction against

L.P. because of her "blatant and will[ful] violation of the previous [c]ourt

[o]rder, by not having Matthew meet [his father] for weekly lunches, and not

having Matthew be treated by an approved provider . . . ." The sanctions totaled

$1350 and covered the period of March 2016 through November 2016. The

$1350 sanction was to be deducted by M.P. from potentially overpaid child

support. M.P. argued that Matthew could have continued services at Bankbridge

School until age twenty-one, but L.P. refused to enroll him. Because the June




                                                                           A-3783-17T2
                                         16
29, 2016 probate order gave L.P. authority over Matthew's educational

objectives, M.P. withdrew his request.

      After the prior family judge retired, a subsequent Family Part judge issued

an order on January 22, 2018 denying L.P.'s request to compel M.P. to adhere

to her authority to "pick and choose all of Matthew's medical doctors, dentists,

and therapists, and schedules when she deems appropriate . . . ." L.P.'s motion

was denied because the judge determined that the limited guardianship order

             was not intended to eliminate the . . . other parent's
             rights and responsibilities to have a relationship with
             the child and for that parent to advocate for the
             completion of the educational services available to him
             until he is [twenty-three] years of age. These are
             essential rights of this child[,] which were developed
             and pursued by his father in family court.

      This order also required M.P. to begin paying $75 per week in child

support to L.P., which was to be deposited into either a special needs trust, or

an Achieving a Better Life Experience (ABLE) account, 10 in order to not

jeopardize Matthew's right to receive government benefits. This fund was to


10
   An ABLE account is a "tax-advantaged savings account for individuals with
disabilities and their families . . . . The beneficiary of the account is the account
owner, and income earned by the accounts will not be taxed. Contributions to
the account . . . must be made using post-taxed dollars . . . ." [What are ABLE
Accounts?], ABLE: Nat'l Res. Ctr. (last visited Mar. 12, 2019),
www.ablenrc.org/about/what-are-able-accounts.


                                                                             A-3783-17T2
                                        17
serve as a source for Matthew's return to school and for counseling to restore his

trust in others, including this father. The judge also ordered any future sanctions

assessed against L.P. to be paid into this account. L.P. was also held in contempt

of court for violating the December 2016 order "for various infractions[,]

including but not limited to refusing to provide the names of [three] counselors

to [M.P.] in order for Matthew to initiate weekly counseling . . . ." L.P. filed a

motion for reconsideration in April 2018, which was denied by a third Family

Part judge, and not the judge who entered the January 22, 2018 order.

      On appeal, L.P. argues: the order sanctioning her retroactively and

prospectively should be rescinded; the $1350 in sanctions should be vacated and

the funds returned to her; the orders restricting her authority to choose healthcare

providers for Matthew should be rescinded; the child support amount should be

reconsidered; overpayments in child support should be refunded to her; the order

directing M.P. to set up a special needs trust and ABLE account should be

vacated; and the order prohibiting her from filing further applications unless she

can demonstrate substantial compliance should be vacated. In response, M.P.

argues: the appeal should be denied; sanctions should continue to be enforced

against L.P.; L.P. is incapable of managing Matthew's finances; and parental

alienation is still being effectuated by L.P.


                                                                            A-3783-17T2
                                        18
                                        II.

      A trial court's fact-finding should be generally undisturbed "when

supported by adequate, substantial, credible evidence." Cesare v. Cesare, 154

N.J. 394, 412 (1998). The appellate court gives particular deference to a trial

judge's fact finding in a family matter because of the trial court's expertise and

its "opportunity to make first-hand credibility judgments about the witnesses

who appear on the stand; it has a 'feel of the case' that can never be realized by

review of the cold record." N.J. Div. of Youth & Family Servs. v. E.P., 196 N.J.

88, 104 (2008) (quoting N.J. Div. of Youth & Family Servs. v. M.M., 189 N.J.

261, 293 (2007)).

      A trial judge's fact-finding should only be reversed if it is "so wholly

unsupportable as to result in the denial of justice." In re Guardianship of J.N.H.,

172 N.J. 440, 472 (2002) (quoting In re Guardianship of J.T., 269 N.J. Super.

172, 188 (App. Div. 1993)). This court should not reverse the family court's

decision "when there is substantial credible evidence in the record to support the

court's findings." E.P., 196 N.J. at 104.

      L.P. argues that Matthew is over eighteen years old and cannot be forced

to visit his father or undergo treatment against his wishes. Despite Matthew's

incapacitation, the limited guardianship order requires her to confer with him as


                                                                           A-3783-17T2
                                       19
to his treatment and, therefore, the $50 per week sanction order was an abuse of

discretion. A plenary hearing was required to be conducted here pursuant to

Hand v. Hand, 391 N.J. Super. 102, 105 (App. Div. 2007), prior to the entry of

the limited guardianship order of June 29, 2016, because the trial judge must

articulate reasons for custody and parenting time determinations and refer

specifically to the pertinent statutory criteria. See N.J.S.A. 9:2-4(c); Kinsella v.

Kinsella, 150 N.J. 276, 317 (1997). These factors are:

            the parents' ability to agree, communicate and
            cooperate in matters relating to the child; the parents'
            willingness to accept custody and any history of
            unwillingness to allow parenting time not based on
            substantiated abuse; the interaction and relationship of
            the child with its parents and siblings; the history of
            domestic violence, if any; the safety of the child and the
            safety of either parent from physical abuse by the other
            parent; the preference of the child when of sufficient
            age and capacity to reason so as to form an intelligent
            decision; the needs of the child; the stability of the
            home environment offered; the quality and continuity
            of the child's education; the fitness of the parents; the
            geographical proximity of the parents' homes; the
            extent and quality of the time spent with the child prior
            to or subsequent to the separation; the parents'
            employment responsibilities; and the age and number
            of the children. A parent shall not be deemed unfit
            unless the parents' conduct has a substantial adverse
            effect on the child.

            [N.J.S.A. 9:2-4(c) (emphasis added).]



                                                                            A-3783-17T2
                                        20
These considerations apply equally to parenting time disputes. "[V]isitation

rights are almost 'invariably' granted to the non-custodial parent." V.C. v.

M.J.B., 163 N.J. 200, 228 (quoting Beck v. Beck, 86 N.J. 480, 495 (1981)).

      "A plenary hearing is required when the submissions show there is a

genuine and substantial factual dispute regarding the welfare of the child[]. . . ."

Hand, 391 N.J. Super. at 105. We have stated that a decision made "without an

evidential basis, without examination and cross-examination of lay and expert

witnesses, and without a statement of reasons is untenable in the extreme."

Fusco v. Fusco, 186 N.J. Super. 321, 327 (App. Div. 1982). The age of a child

has a great deal to do with the weight attached to his or her preference.

      In making a custody or visitation determination, a judge should "conduct

a private examination of [the] child in order to discover [his] wishes as to

custody . . . [and] to ascertain the predilection of the child . . . ." Lavene v.

Lavene, 148 N.J. Super. 267, 273 (App. Div. 1977) (quoting Callen v. Gill, 7

N.J. 312, 319 (1951)).

      The prior family judge noted that Matthew "had such good manners the

last time" the judge interviewed him, but that he "spoke rudely about almost

every doctor he use[d] to have a good relationship with and called doctors rude."

The prior judge reminded Matthew that at one point he did not want to see his


                                                                            A-3783-17T2
                                        21
mother and he used to have a good relationship with his father. Matthew stated

that his father had become "ruthless over the years[,]" and he did not disclose

this behavior at the prior interview because he wanted to keep it to himself. The

judge noted that Matthew lost eye contact when explaining his reason. She

determined that Matthew is not a person "that can reliably report about himself"

because his attitude was essentially "I told you the truth then. I'm telling you

the truth now. I don't really care that none of it matches up, [j]udge, just leave

me alone."

      During the March 18, 2016 motion hearing, the prior judge determined

she did not "need a [p]lenary hearing at [that] point to find that [she did] not

believe that this child [was] being encouraged by his mother to see his father or

to go to the team of doctors that . . . specialize in his care because his mother

[did not] want those things to happen." In the case before us, the prior judge

improvidently served as fact-finder and essentially relied solely on her

"unreliable" interviews with Matthew for her decision.

      In Wilke v. Culp, 196 N.J. Super. 487, 504 (App. Div. 1984), we reversed

and remanded a trial court's order denying M.P.'s request for a plenary hearing

to determine whether visitation should have been reinstated, to consider the best

interests of the child, and to determine whether any conditions should be


                                                                          A-3783-17T2
                                       22
imposed on visitation. There, "[t]he trial judge . . . accepted without question

that there [was] no room in the [child's] life for the natural father." Id. at 502.

The trial judge conducted an in camera interview with the fifteen-year-old child.

Id. at 495. The child earnestly requested not to have visitation with his father

because he had not seen him for approximately ten years. Id. at 497.

      The parties had a lengthy custody battle, which included allegations that

the mother purportedly positioned the son against his father. Id. at 491-96. Oral

argument was held based on the papers filed in connection with the father's

motions, but no testimony was elicited from either party, and no psychological

examination was conducted. Id. at 495. Instead, the judge relied only on the

child's interview and the conflicting affidavits of the parties. Id. at 499. We

remanded the matter because of the trial judge's failure to address certain issues;

ordered a guardian ad litem to be appointed; and ordered a plenary hearing to

explore the issue of whether the father's lack of past visitation and the child's

"attitude are attributable to the child's mother . . . ." Id. at 503.

      In a similar vein here, the prior family judge wrongly made a

determination regarding visitation based on the parties' conflicting certifications

and Matthew's interviews, finding:

             I don't need a [p]lenary hearing to find that [L.P.'s]
             actions have caused this child to be alienated from his

                                                                           A-3783-17T2
                                         23
            father and I needed the help of the guardian ad litem to
            get some assistance and recommendations on how to go
            forward to try to repair that . . . . [and] [L.P.] holds the
            key to that progress in fact, just as [M.P.] once did. He
            once did and he cooperated. I don't know that I would
            have ever been able to restore [Matthew's] relationship
            with his mother if his father had not cooperated. The
            child is trusting of his parents, maybe it's only one at a
            time, but he will do what his mother asks him, I really
            can't doubt that. I don't think I need a [p]lenary hearing
            to determine that.

      We disagree. Matthew was not under the care of a psychiatrist in March

2016, and the parties were still debating insurance and out-of-network providers

at that time. Alienation could not be found without factual and expert testimony.

Having no professional on board who could weigh in on the issue of Matthew's

best interests vis-à-vis his father at that time, and failing to conduct a plenary

hearing, constituted an abuse of discretion by the prior family judge.

                                        III.

      A. Sanctions

      A trial court's imposition of sanctions is reviewed under the abuse of

discretion standard. See Innes v. Carrascosa, 391 N.J. Super. 453, 498 (App.

Div. 2007). Economic sanctions must "rationally relate[] to the desideratum of

imposing a 'sting' on the offending party within its reasonable economic means."

Pressler & Verniero, Current N.J. Court Rules, cmt. 4.4.3 on R. 1:10-3 (2019).


                                                                           A-3783-17T2
                                       24
      Rule 1:10-3 provides that "[n]otwithstanding that an act or omission may

also constitute a contempt of court, a litigant in any action may seek relief by

application in the action." Moreover, "[o]n finding that a party has violated an

order respecting custody or parenting time, the court may order, in addition to

remedies provided by R[ule] 1:10:3 . . . economic sanctions . . . and . . . any

other appropriate equitable remedy." R. 5:3-7(a)(2), (10).

      In deciding the motion for reconsideration, the third family judge upheld

sanctions against L.P.

            because of her failure to properly allow for
            reunification and the failure of her to do what is in
            [Matthew's] best interest, which is the plan put forth by
            the folks at [CHOP] together with the execution of his
            IEP. Because, otherwise, he's simply going to be a
            ward of the [S]tate for the rest of his life.


The reconsideration judge also found "that allowing an autistic [nineteen] year -

old with learning disabilities to sit in a room and play video games and make

YouTube videos with the hope of becoming a YouTube sensation so he can get

his ad revenue up is not realistic, it's tantamount to child abuse."

      L.P. correctly argues that the limited guardianship order gave her the

authority to make educational and medical decisions in consultation with

Matthew. L.P. certified that during his last session at CHOP, Matthew "stormed


                                                                         A-3783-17T2
                                       25
out" and refused to return, stating he did not need their services anymore. L.P.

also stated that Mr. Marder, a counselor, indicated that Matthew no longer

needed his services. Because M.P. failed to demonstrate that L.P. was alienating

Matthew from him, or any of her acts or omissions were intentional, the

sanctions were punitive and unwarranted.

      No explanation was provided by the prior family judge as to how she

arrived at $50 per week as a sanction or why M.P. was permitted to offset his

child support obligation against the sanction imposed, and no consideration was

given to L.P.'s ability to pay the sanctions. A trial court is required "by an

opinion or memorandum decision, either written or oral, [to] find the facts and

state its conclusions of law thereon . . . on every motion decided by a written

order that is appealable as of right . . . ." R. 1:7-4(a). We conclude the prior

judge mistakenly exercised her discretion in awarding sanctions and by

enforcing the sanctions and denying reconsideration. Therefore, we reverse and

vacate the orders as they pertain to retroactive and prospective sanctions and we

vacate the $1350 assessment against L.P.

      B. Healthcare Decisions for Matthew

      L.P. next argues that the January 22, 2018 order should be vacated insofar

as the subsequent family judge abused his discretion by limiting her authority in


                                                                         A-3783-17T2
                                      26
respect of Matthew's medical, healthcare, and dental decisions. The judge stated

"[t]here is no basis in fact or law" to give "a narrow and strict interpretation to

the [g]uardianship [order]" to "void the series of motion rulings regarding this

unemancipated and incapacitated adult child of both parties to require

appropriate psychological and developmental care so as to secure a relationship

with the child's father and to complete an adequate education." We disagree.

      A probate court may appoint a limited guardian of an individual if it finds

that the "individual is incapacitated and lacks the capacity to do some, but not

all, of the tasks necessary to care for himself . . . ." N.J.S.A. 3B:12-24.1(b).

Rule 4:83-4(b) provides that "an action for the appointment of a guardian for an

alleged mentally incapacitated person" shall be made in the Probate Part of the

county in which the person is domiciled. Further, the probate court may appoint

a guardian ad litem for an incapacitated person, to assist the court in determining

the best interests of that person. R. 4:86-4(d).

      The December 2, 2016 Family Part order entered by the prior judge aptly

found that Matthew's health, education, and financial issues would be

determined by the probate court, and not the Family Part, going forward. Only

issues pertaining to child support and parenting time would be adjudicated in

the Family Part thereafter. The record reflects that a case management order


                                                                           A-3783-17T2
                                       27
was entered by the probate judge addressing Matthew's educational issues. We

therefore conclude that the December 2, 2016 order properly severed the issues

to be handled by the Family and Probate Parts.

      Now that Matthew is over the age of twenty-one, the issue of parenting

time is beyond the jurisdiction of the Family Part and should be mediated first

with Collins going forward as part of the limited guardianship matter. The only

issue remaining within the purview of the Family Part's jurisdiction is child

support until Matthew attains the age of twenty-three.11 An application may also

be brought before the Probate Part to consider "a child support obligation for an

. . . incapacitated person who has reached the age of [twenty-three] to another

form of financial maintenance . . . ." R. 4:86-7A.

      C. Child Support

      In her final argument, L.P. argues that the prior judge abused her

discretion by arbitrarily ordering child support to be paid by M.P. at the rate of

$75 weekly without considering probative, competent evidence of L.P.'s




11
   N.J.S.A. 2A:17-56.67, enacted on January 19, 2016, applies to child support
orders entered prior or subsequent to February 1, 2017. Age nineteen is the
presumptive age for termination of child support, and support may continue until
the child's twenty-third birthday.
                                                                          A-3783-17T2
                                       28
subsequent disability and unemployment, or M.P,'s base salary of $145,000 plus

bonuses. We agree.

      There is ample precedent for declaring children over the age of eighteen

to be unemancipated when they are still completing their education, are

economically dependent on their parents, and remain within the parental "sphere

of influence and responsibility . . . ." Filippone v. Lee, 304 N.J. Super. 301, 308

(App. Div. 1997) (quoting Bishop v. Bishop, 287 N.J. Super. 593, 598 (Ch. Div.

1995)); see also N.J.S.A. 2A:34-23(a).       In the circumstances of this case,

Matthew is financially dependent on his mother and fits the definition of an

unemancipated child.

      When reviewing decisions to grant applications to modify child support,

we examine whether, given the facts, the judge abused his or her discretion .

Larbig v. Larbig, 384 N.J. Super. 17, 21 (App. Div. 2006). "The trial court has

substantial discretion in making a child support award. If consistent with the

law, such an award 'will not be disturbed unless it is "manifestly unreasonable,

arbitrary, or clearly contrary to reason or to other evidence, or the result of whim

or caprice."'" Foust v. Glaser, 340 N.J. Super. 312, 315-16 (App. Div. 2001)

(citation omitted) (quoting Raynor v. Raynor, 319 N.J. Super. 591, 605 (App.

Div. 1999)). We may thus reverse a trial court's decision when it "is 'made


                                                                            A-3783-17T2
                                        29
without a rational explanation, inexplicably depart[s] from established policies,

or rest[s] on an impermissible basis.'" Flagg v. Essex Cty. Prosecutor, 171 N.J.

561, 571 (2002) (quoting Achacoso-Sanchez v. Immigration & Naturalization

Serv., 779 F.2d 1260, 1265 (7th Cir. 1985)). Moreover, we are not bound by

"[a] trial court's interpretation of the law" and do not defer to legal consequences

drawn from established facts.       Manalapan Realty, LP v. Twp. Comm. of

Manalapan, 140 N.J. 366, 378 (1995).

      By statute, parents are required to provide for the financial support of their

unemancipated children.      N.J.S.A. 2A:34-23(a).     The State has established

presumptive guidelines, and a corresponding worksheet, to calculate child

support (the Guidelines). See Child Support Guidelines, Pressler & Verniero,

Current N.J. Court Rules, Appendix IX-A and IX-B to R. 5:6A,

www.gannlaw.com (2019). The court rules prescribe that the Guidelines "shall

be applied when an application to establish or modify child support is considered

by the court." R. 5:6A. "A court may deviate from the [G]uidelines only when

good cause demonstrates that [their] application . . . would be inappropriate."

Lozner v. Lozner, 388 N.J. Super. 471, 480 (App. Div. 2006).

      In establishing "the amount to be paid by a parent for support of the

child[,]" the court must consider, among other factors: the "[s]tandard of living


                                                                            A-3783-17T2
                                        30
and economic circumstances of each parent;" "[a]ll sources of income and assets

of each parent;" the "[e]arning ability of each parent"; and the "[r]esponsibility

of the parents for the court-ordered support of others . . . ." N.J.S.A. 2A:34-

23(a).

         In reviewing the matter at hand, the prior family judge did not address

L.P.'s argument that she was "laid off" from her previous employment, where

her earnings averaged $300,000 annually; she is now permanently disabled; and

she receives $2936 monthly in Social Security Disability Insurance (SSDI)

benefits. L.P. claims that Matthew receives $532.98 in SSDI benefits and M.P.

states the amount is $1,468.12.12 Initially, the prior family judge refrained from

ordering child support to be paid by M.P. to L.P. to avoid potentially

jeopardizing Matthew's ability to collect governmental benefits, such as Social

Security Insurance (SSI) or SSDI. L.P. received a one-time SSI payment in the

amount of $5,166.91 in April 2018 on behalf of Matthew, representing payments

from July 2016 through March 2017 and September 2017. The record does not

provide how, if at all, this sum was applied to either parent's child support

obligation.


12
   SSDI information was not provided in the record. In any event, the record
does not reflect that Matthew's SSDI benefits were taken into consideration in
determining child support.
                                                                          A-3783-17T2
                                       31
      The parties did not submit updated case information statements or

required attachments, such as tax returns, W-2 forms, 1099s, or bonus

information for consideration by the court. According to the Guidelines, the

court would need to review all of this information to determine the appropriate

amount of income for inclusion in the recalculation of child support. Instead,

the prior family judge ordered M.P. to arbitrarily pay $75 weekly into an ABLE

account for Matthew's education and therapy needs. This is contrary to the spirit

and intent of the Guidelines, which were designed to provide an appropriate

level of support for a child's ongoing shelter, transportation, and personal

expenses.   The prior family judge rejected L.P.'s request for weekly child

support of $500.     Again, Rule 1:7-4 was not complied with.            "Naked

conclusions" are not enough; there must be some stated correlation between the

facts and the applicable law. Curtis v. Finneran, 83 N.J. 563, 570 (1980).

Ultimately, "[m]eaningful appellate review is inhibited unless the judge sets

forth the reasons for his or her opinion." Strahan v. Strahan, 402 N.J. Super.

298, 310 (App. Div. 2008) (quoting Salch v. Salch, 240 N.J. Super. 441, 443

(App. Div. 1990)).

      We reverse the order fixing child support and remand for additional

proceedings to complete the required calculation under N.J.S.A. 2A:34-23(a).


                                                                         A-3783-17T2
                                      32
In doing so, the judge must make a determination as to both parties' earned and

unearned incomes, and factor in any SSDI or other governmental benefits

Matthew may be currently receiving. We defer to the trial judge to determine

whether the submission of additional financial documentation and a plenary

hearing is necessary to address these or other materially disputed issues, and to

provide an explanation if the Guidelines are not followed.

      In sum, we conclude as follows:

            (1)   The March 18, 2016 order imposing sanctions

            against L.P. is reversed and vacated.

            (2) The $1350 sanction order entered against L.P. is

            reversed and vacated.

            (3)   The June 29, 2016 limited guardianship order

            entered in the Probate Part shall remain in full force and

            effect.    The Probate Part shall have exclusive

            jurisdiction over all issues concerning Matthew, with

            the exception of child support, which shall be subject

            to the jurisdiction of the Family Part until Matthew

            reaches the age of twenty-three.        At that time, the




                                                                         A-3783-17T2
                                       33
             Probate Part shall assume jurisdiction over child

             support.

             (4) The Family Part orders entered relative to child

             support and establishing a special needs trust or ABLE

             account are reversed and vacated.       The issue of

             calculation of child support to be payable to L.P. by

             M.P. shall be determined in a proceeding consistent

             with our opinion. On remand, the parties may address

             the need for a trust or ABLE account for Matthew.

      Reversed, vacated, and remanded for further proceedings. We do not

retain jurisdiction.




                                                                      A-3783-17T2
                                      34